Citation Nr: 1243482	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  07-10 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a circumcision.

2.  Entitlement to service connection for erectile dysfunction (ED), as secondary to a circumcision.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for a bilateral foot condition, as secondary to a service-connected left ankle disorder. 

5.  Entitlement to service connection for a disability manifested by bilateral leg pain, as secondary to a service-connected left ankle disorder. 

6.  Entitlement to service connection for a back condition, as secondary to a service-connected left ankle disorder. 



7.  Entitlement to a higher evaluation for residuals, fractured left medial malleolus, currently rated as 10 percent disabling. 

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By a December 2005 rating action, the RO denied a claim for a compensable (greater than 0 percent) evaluation for service-connected residuals of a fractured left medial malleolus.  The Veteran timely appealed.  Also appealed was a subsequent decision of August 2008 which denied claims for service connection for bilateral foot, left heel, bilateral leg, and back disorders (each as secondary to the left ankle disorder) and for erectile dysfunction, as well as petitions to reopen claims for service connection for right knee strain and circumcision. 

A Travel Board hearing was held before the undersigned Acting Veterans Law Judge (VLJ) in September 2011, a transcript of which is of record.

Thereafter, a January 2007 RO rating decision increased to 10 percent the evaluation for the Veteran's left ankle disorder, effective August 17, 2005. T his award notwithstanding, the claim for a still higher schedular rating remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

In a December 2011 decision, the Board denied service connection for a fractured left heel, reopened the service connection claims for service connection for residuals of a circumcision and for a right knee sprain, and remanded the remaining issues to the RO/AMC.  In addition, the Board referred the issue of a TDIU to the RO/AMC for adjudication.  

As set forth below, the matter of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC., consistent with recent directives of the United States Court of Appeals for Veterans Claims ("the Court") in Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  The Veteran had a penile defect, redundant foreskin, prior to entering service and it worsened during his period of active service due to an inservice circumcision, resulting in permanent numbness and pain associated with scarring.

2.  The Veteran's ED is etiologically related to the Veteran's scarring due to his circumcision.  

3.  Right knee arthritis was not manifest during service, was not manifest within one year of separation, and is not attributable to or related to service.

4.  The Veteran does not have a bilateral foot condition which is etiologically related to his service-connected left ankle disorder. 

5.  The Veteran does not have a bilateral leg condition as there is no underlying bilateral leg pathology, which is etiologically related to his service-connected left ankle disorder.

6.  The Veteran does not have a back condition which is etiologically related to his service-connected left ankle disorder. 

7.  The Veteran's service-connected left ankle disability caused marked impairment and function of the left ankle, but does not result in ankylosis.


CONCLUSIONS OF LAW

1.  A penile defect, redundant foreskin, clearly and unmistakably preexisted service, and the presumption of soundness at entry is rebutted.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2011).

2.  Residuals of circumcision characterized as pain and numbness due to scar tissue, were aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1111, 1153 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).

3.  The Veteran's ED is proximately due, the result of, or aggravated by service-connected residuals of circumcision.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2012).

4.  Right knee arthritis was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2012).  

5.  A bilateral foot condition is not proximately due to, the result of, or aggravated by the service-connected left ankle disability.  38 U.S.C.A. § 1101 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.310(a) (2012).  

6.  A bilateral leg condition is not proximately due to, the result of, or aggravated by the service-connected left ankle disability.  38 U.S.C.A. § 1101 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.310(a) (2012).  

7.  A back condition is not proximately due to, the result of, or aggravated by the service-connected left ankle disability.  38 U.S.C.A. § 1101 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.310(a) (2012).  

8.  The criteria for a 20 percent rating, but no more, for residuals, fractured left medial malleolus, are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.20, 4.59, 4.71a, Part 4, Diagnostic Code 5299-5273 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA letters were sent in September 2005, November 2007, December 2007, June 2008, March 2009, May 2009, December 2009, January 2010, and January 2012.  The letters, especially in combination, indicated the type of evidence and information needed to substantiate the claims and apprised the Veteran of the Veteran's and VA's respective responsibilities in obtaining this supporting evidence.  The letters also notified the Veteran that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess.

Regarding the increased rating claim, the notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Board notes that, in the June 2008 letter, the Veteran was informed of the diagnostic codes that his disability may be rated under, and was notified that he may submit evidence regarding the impact of his disability on his employment and daily life.

The Veteran has been afforded a hearing before an Acting Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ basically noted the bases of the prior determinations, but not the elements that were lacking to substantiate the claims.  The VLJ, however, asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating as well as for service connection.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims, which was also provided by the Veteran.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he/she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Regarding the duty to assist, VA also satisfied this obligation in terms of obtaining all potentially relevant evidence concerning these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records (STRs), VA medical treatment records, and identified private medical records were obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In March 2012, a formal finding of unavailability was made regarding certain VA medical records.  Thus, those records cannot be obtained.  Otherwise, there is no indication that any additional evidence, relevant to these claims, is available and not part of the claims file.  The Veteran also was provided VA compensation examinations, including for medical nexus opinions concerning the etiology of the claimed disorders and their potential relationship with his service-connected left ankle disorder, as the Board directed when remanding these claims in December 2011.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The medical nexus opinions obtained are responsive to the determinative issue of causation, so additional examinations and opinions are not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  And as regarding the increased rating issue, the Veteran  additionally was examined to assess and then reassess the severity of this left ankle disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

The examinations of record are adequate to address all pertinent concerns, as the claims file was reviewed for the relevant medical and other history, the Veteran examined, the findings reported in sufficient detail, and there was discussion of the underlying medical rationale, which is where most of the probative value of an opinion is derived.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The VA examination reports are thorough and supported by the record.  The records taken as a whole satisfy 38 C.F.R. § 3.326.

Furthermore, in obtaining the additional medical comments and findings, the Board is satisfied there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive and that the Board, itself, commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", though not "exact", compliance with a remand directive).


Finally, the Board notes that the Veteran recently submitted additional medical evidence which was largely duplicative, but contained one new February 2012 medical records.  To the extent that it addressed the Veteran's penile issues, that matter is being granted.  It also noted his complaints of left ankle pain and swelling, but the Board, per below, as accepted the Veteran's contentions regarding these symptoms as being accurate.  In addition, knee pain was demonstrated, but there was no opinion regarding the etiology of any knee disorder.  In light of the foregoing, the Board finds that there is no prejudice to the Veteran in not remanding this case to the RO for initial review of this evidence.  

So, in summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claims."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection Claims

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability..  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

If however chronicity (permanency) of disease or injury in service is not shown,
 or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Under § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 494-97 (1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. At 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The Veteran is competent to report the Veteran can observe and feel through the senses.  See Layno.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  

Service connection is also on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But when there is aggravation, the Veteran is only compensated for the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  And irrespective of whether the claim is premised on causation or aggravation, supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with the service-connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected condition (regulatory change effective from September 2006).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims ("the Court") similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he/she has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.


Circumcision Residuals and ED

The STRs reflect that in March 1970, the Veteran underwent a circumcision due redundant foreskin.  No complications were indicated nor was there any further treatment.  No residuals were noted on the discharge examination or on the December 1978 post-service VA examination.  

At his Board hearing, the Veteran testified that he was circumcised during service.  He reported that chafing had irritated his penis (related to maneuvers being performed) and he was told that the only way to get rid of this problem was to undergo a circumcision.  However, a result, he related that on about a third of the right side of his penis, he had delayed healing which has resulted in pain with some disfigurement regarding the color.  In addition, he reported that he had a loss of sensitivity where the stitches were as well as ED.

In September 2007, the Veteran complained to a VA examination that he had penile irritation which was near the site of his prior circumcision.  The examiner noted that it was apparently related to delayed healing.  

In a November 2007 report, E.V., M.D., reported that the Veteran had complaints of pain in his penis which was along the site of his prior circumcision.  The Veteran related that since the circumcision, he had experienced pain on the right side where the incision occurred.  He also stated that he got ED due to the pain.  Physical examination revealed some hypopigmentation around the area of the incision.  The physician told the Veteran that he did not see that any further surgery would aid him.  ED was also diagnosed.  The physician stated that for the most part, the Veteran's erections were normal, but his erectile dysfunction was related to his scar tissue.  However, as noted, ED was diagnosed.

In February 2012, the Veteran was seen by B.H., M.D. which noted that the Veteran had complaints with pain along the area of the circumcision on his penis.  The Veteran reported that he had no sensation in that area and had occasional pain.  Due to the pain, he could not maintain an erection.  The physician felt that the Veteran had scar tissue along the right side of his penis, but there was nothing that could be done about it.  The Veteran was also seen that same month by another provider and complained of numbness.  The diagnosis was ED, with a notation of penile scarring.  

Also, in February 2012, the Veteran was afforded a VA examination.  Physical examination revealed that the Veteran had a hypopigmented area on the underside of the penile shaft measuring approximately two inches long and one fourth inches wide.  The examiner noted that the Veteran had trouble getting and maintaining an erection without the ability to achieve penetration.  The Veteran reported that the area of the scar was numb.  It was not sensitive to touch.  The examiner opined that the Veteran's ED was not related to his circumcision since there was no literature stating that ED was caused or aggravated by his circumcision.  The examiner noted that the area was painful, but did not cause the ED.

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  In contrast, a flare-up of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition. 38 U.S.C.A. § 1153.  In addition, the usual effects of medical and surgical treatment in service, provided to ameliorate a pre-existing condition, will not be considered service connected unless the disorder is otherwise aggravated by service. 38 C.F.R. § 3.306(b)(1).

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.

Although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  After determining whether the presumption of soundness has been rebutted the Board will consider whether the claimed disabilities were "made worse" by his military service.

As noted, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions,"  Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the Veteran entered in sound health.  Here, there is no evidence that at entry, there was any defect, infirmity, or disorder with regard to the Veteran's penis on objective examination.  The examination was negative.  Thus, the Veteran is entitled to a presumption of soundness.

Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service and that it was not aggravated during service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. Principi, 370 F.3d 1089 (2004).

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court indicated that "a bare conclusion, even one written by a medical professional, without a factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness."  The Court held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  

Thereafter, the Federal Circuit Court of Appeals for the Federal Circuit (Federal Circuit) explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The  Federal Circuit held that contemporaneous evidence of treatment is not required to rebut the presumption of soundness.  In Harris the Federal Circuit found that all medically accepted evidence can be considered, including a recorded medical history.  

In this case, it is accepted by both the Board and the Veteran that he was not circumcised when he entered service.  The surgical notation during service also indicated that he was being circumcised, for the first time.  The Court has held that, as a matter of law, the presumption of soundness is rebutted by clear and unmistakable evidence consisting of the Veteran's own admission of a preservice history of medical problems during inservice clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The Board finds that the medical records and the Veteran's statements are competent evidence that he had redundant foreskin of the penis which clearly and unmistakably preexisted service.  See Gahman v. West, 12 Vet. App. 406 (1999).  

The Board finds that the probative evidence constitutes clear and unmistakable evidence that a penile defect existed prior to service entrance.  However, VAOPGCPREC 3-03 (July 16, 2003), has established that there are two steps to rebut the presumption of soundness at entry.  First, there must be clear and unmistakable evidence that a the defect preexisted service.  Second, there must be clear and unmistakable evidence that the defect was not aggravated during service.  If both prongs are not met, the presumption of soundness at entry is not rebutted.  Likewise, as noted, the usual effects of medical and surgical treatment in service, provided to ameliorate a pre-existing condition, will not be considered service connected unless the disorder is otherwise aggravated by service.  

Where there is evidence of the Veteran having been asymptomatic on entering service, and later developing symptoms of the pre-existing disorder, this does not constitute aggravation in the absence of evidence of an increase in the underlying disorder.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

In this case, the Veteran underwent, by his own admission, ameliorating surgery, a circumcision, to remove the redundant foreskin on his penis.  The STRs and post-service VA examination did not reveal complications.  However, the Veteran has maintained in the record that he experienced numbness and pain, particularly in the area of the incision site.  Medical professionals indicated that he has numbness and pain as related to scar tissue from the surgery.  The Veteran states that he has had this numbness and pain since service.  

The Board notes that while the STRS and the post-service VA examination did not indicate symptoms related to the circumcision, the Veteran is competent to report pain and numbness and is credible in that regard.  He clearly was seeking treatment and relief for his penile issues when he reported his current symptoms.  In addition, medical professionals have essentially stated that the Veteran has residual scarring which causes these problems.  Therefore, although the Veteran underwent ameliorating surgery to resolve problems associated with his redundant foreskin, this surgery resulted in numbness and pain due to scarring associated with that surgery which the Board finds is tantamount to aggravation as there was permanent worsening with that surgery.

The Board therefore finds that there was aggravation of the preexisting penile defect due to the inservice circumcision.  The Board's finds that the preservice penile defect underwent an increase in severity during service.  Thus, service connection for residuals of circumcision characterized as pain and numbness due to scar tissue, is warranted.

With regard to his ED, the Veteran has competently and credibly reported that he has ED which is brought on by the pain and numbness in the area of the circumcision surgery site.  Medical professionals basically indicated that the scar tissue results in the ED.  Although the VA examiner indicated that the circumcision did not cause or aggravate the ED, the examiner did not provide any reasoning regarding the impact of the Veteran's scar tissue.  Thus, that opinion is of less probative value since it did not address the cause as posed by the private medical evidence.  See Nieves-Rodriguez.

Thus, the Veteran's ED is caused by his service-connected residuals of circumcision.  As such, secondary service connection is warranted for ED.  



Right Knee

The Veteran was treated on several occasions for right knee complaints during service.  In April 1969, the Veteran twisted his knee while getting out of the rack and suffered a contusion.  He was given pain medication.  The next month, in May 1969, he twist his knee playing basketball, but there was no fracture on x-ray.  He was given an elastic bandage.  The Veteran continued that month to complain of right knee pain and was diagnosed as having a strain of the lateral collateral ligament.  On the separation examination, the lower extremities and musculoskeletal system were normal.  

Post-service, in December 1978, the Veteran was afforded a VA examination.  The inservice right knee injuries were discussed.  Physical examination was performed, but no current disability was noted.  The diagnosis was strain of the lateral collateral ligament of the right knee by history.  X-ray was noted to be negative.

The Veteran was afforded a VA examination in May 2008 which yielded a diagnosis of degenerative joint disease of the right knee with knee pain, decreased range of motion, and moderate disability.  The examiner opined that the right knee disability was not secondary to the left ankle disability.

In January 2000, the Veteran complained on outpatient treatment of a painful and unstable right knee.  X-rays revealed no evidence of acute fracture or dislocation; small joint effusion; and degenerative changes.  

In may 2008, the Veteran was afforded a VA examination.  The examiner noted that the Veteran had previously had right knee problems in the 1970's, but they resolved with treatment.  He had recently had right knee problems since 2005.  Degenerative joint disease of the right knee was diagnosed which the examiner felt was not related to the left ankle disorder.  

In June 2009, the Veteran was afforded a VA examination.  His inservice right knee injuries were addressed as well as his post-service clinical findings.  Physical examination was performed which revealed marked degenerative arthritis of the right knee with chronic pain and decreased range of motion.  In an addendum, the examiner opined that the current diagnosis was not related to the inservice lateral collateral ligament strain.  

Private medical records dated in 2009-2012 revealed treatment for right knee pain.  In June 2009, it was note that the Veteran had probable degenerative meniscal disease and in July 2010, it was noted that he had right knee osteoarthritis with likely cartilage problems.  The Veteran thereafter continued to complain of right knee pain.

At his Board hearing, the Veteran reported that he hurt his right knee during service while playing basketball.  His wife testified that two years after service when she met him, she noticed that he had problems with his knee.

The Board remanded this case for the  Veteran to be afforded a VA examination concerning the etiology of his right knee disability.  This examination was conducted in February 2012.  The current diagnosis was degenerative joint disease of the right knee.  The inservice right knee incident were reviewed.  The examiner concluded that the Veteran's right knee degenerative joint disease was less likely than note related to the Veteran's two acute and transient knee conditions shown in the STRs.  The examiner stated that there was nothing in the currently accepted, peer reviewed, credible, and authoritative orthopedic literature demonstrating that an old, well healed, non-displaced ankle single malleolus fracture with or without altered gait will cause degenerative conditions of the contralateral knee.  Further, the examiner opined that the right knee condition was not secondary to the left ankle fracture.  It is significant to note that the examiner was provided the definition of aggravation for consideration within the analysis of "secondary" disability and that is considered included in that analysis when the examiner opined that the right knee was not secondary to the left ankle.

That being noted, the Veteran has not claimed secondary service connection for his right knee so that matter is not addressed herein.

The VA examiner stated that the current right knee arthritis is not etiologically related to service.  This opinion conflicts with the assertions of the Veteran and his spouse.  The Board notes that the Veteran and his wife are both competent to report that the Veteran had problems with his right knee.  They also are both credible.  However, their opinions regarding the etiology of the underlying pathology of the current right knee arthritis is simply not as probative as the VA examiner's opinion.  There is no question that the Veteran injured his right knee during service.  However, the matter of whether the current diagnosis is attributable to the inservice events is medically complex and beyond the scope of the lay evidence in this case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board remanded this case for a medical professional to address that complex matter.  The VA examiner reviewed the  Veteran's history, examined the Veteran, provided an opinion, and also provided the rationale for that opinion.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  In this case, all of the factors were covered  by the VA examiner in the opinion.  This opinion is the most probative evidence as to whether the current right knee disorder is attributable to service.

Thus, the Board finds that right knee arthritis, which was not shown to be manifest during service, within the initial post-service year, or is otherwise related to attributable to service.  Accordingly, service connection for right knee arthritis is denied.  


Bilateral Foot Condition, Bilateral Leg Pain, and Back Condition, All as Secondary to Service-Connected Left Ankle Disorder

The Veteran has limited his appeal on these issues to secondary service connection.  At the outset, the Board notes that the records has previously established, via a final January 1979 rating decision, that pes planus preexisted service and was not aggravated therein.  Thus, for that disability, as a diagnosed bilateral foot disorder, service connection is only possible as being on the basis that this disability was aggravated by the left ankle disorder, as opposed to being caused by or due to that disability.

Turning to the record, the STRs do not reveal any complaints, findings, treatment, or diagnosis of bilateral foot, bilateral leg, or back disorders.  

The post-service December 1978 VA examination revealed that the Veteran had pes planus which preexisted service.  

A December 2005 VA examination also revealed that the examiner had bilateral pes planus as well as plantar fasciitis.  The examiner indicated that the Veteran's pes planus actually aggravated his left ankle disorder, not the reverse, which he suggested resulted in the plantar fasciitis and left Achilles tendinopathy.  Pes planus continued thereafter to be diagnosed in private records.

A December 2006 VA outpatient record as well as a January 2007 private record noted the report of calf pain by the Veteran.  It appeared that the private record attributed the pain to unrelated varicose veins with no mention of the left ankle disability.  IN a March 2007 VA outpatient record, it was noted that the Veteran reported left calf and back pain.

A November 2007 magnetic resonance imaging (MRI) of the spine revealed degenerative changes seen at the lower three lumbar segments with narrowing of the central canal to six millimeters at L3-4 and L4-5 with minimal neural foraminal narrowing at the L3-4 level.

In March 2008, it was noted that the Veteran had some tenderness to palpation along his plantar fascia and along his Achilles tendon as well as flat feet, bilaterally.  The diagnoses were posterior tibial tendon insufficiency and plantar fasciitis.

In May 2008, the Veteran was afforded a VA examination.  The Veteran related that due to the pain with his left ankle, he began having pain in his right foot and right ankle.  It was noted that the Veteran used a right ankle brace and a back brace.  He also used orthotic shoes.  The examiner performed a physical examination which yielded diagnoses of chronic right ankle sprain with decreased range of motion and moderate disability, as well as degenerative joint disease of the left knee.  The examiner opined that it was less likely than not that the Veteran's reported bilateral leg pain was secondary to his left ankle fracture and that it was less likely than not that his left knee and right foot conditions were secondary to the left ankle fracture.

In a July 2008 record, it was noted that the Veteran had severe flat feet as well as some arthritis in the talonavicular joint.  The assessment was posterior tibial tendonitis, plantar fasciitis, perineal tendonitis, and calcaneocuboid arthritis.  

At his Board hearing, the Veteran related that he was told during service that he had flat feet.  However, he stated that he did not have any problems until he broke his left ankle.  In the 1970's, he had pain in his feet and used over the counter shoe inserts.  He also related that he had bilateral leg and back pain which was due to his altered gait due to his left ankle disorder.  His wife supported his testimony, stating that he complained of pain which threw his gait off.

The Board remanded this case to afford the Veteran a VA examination to determine if the Veteran a bilateral foot condition, a disability manifested by bilateral leg pain, and/or a back condition, which was secondary to a service-connected left ankle disorder.  The examination was conducted in February 2012.  At that time, the Veteran complained of pain in his feet which radiated up his left leg from the ankle and foot.  The examiner noted that the Veteran was seeking service connection for bilateral foot conditions.  The Veteran stated that he started noticing bilateral foot pain shortly after he fractured his left ankle.  He had been diagnosed as having pes planus, plantar fasciitis, degenerative changes, left posterior tibial tendon insufficiency, and left calcaneous fracture (that disability already being denied by the Board in December 2011).  The Veteran described having pain along several areas of the feet.  The examiner concluded that the Veteran had preexisting pes planus when he entered service.  There was no evidence of treatment or aggravation of that disorder during service.  The Veteran was also treated for a right foot contusion during service, but no other foot condition, including all of those which had been noted as diagnosed post-service.  The separation examination did not reveal any abnormalities or complaints relative to the feet.  Also, post-service, there was no evidence of chronicity.  The examiner opined that the Veteran's current feet conditions were not directly related to service and the pes planus was not aggravated during service (although direct service connection has not been claimed).  

Further, the examiner stated that there was nothing in the currently accepted, peer reviewed, credible, and authoritative literature demonstrating that a non-displaced, uncomplicated medial malleolus fracture of an ankle in the remote past will cause ipsilateral and/or contralateral foot conditions.  Further, the examiner opined that the Veteran's current foot conditions were not secondary to the left ankle fracture.  As previously noted, the examiner was provided the definition of secondary which includes caused by or aggravated by the service-connected disability.  With regard to the low back, the examiner stated that the Veteran had degenerative disc disease with foraminal and canal stenosis.  With regard to the bilateral legs, the examiner indicated that the leg problems was actually referred pain from his feet radiating up and pain from his back radiating down.  No underlying pathology of either leg was diagnosed.  The examiner stated that there was nothing in the currently accepted, peer reviewed, credible, and authoritative literature demonstrating that intrinsic conditions of the ankle, including a non-displaced, uncomplicated medial malleolus fracture of an ankle in the remote past, with or without altered gait will cause intrinsic conditions of the spine Further, it was the examiner's opinion that the Veteran's current spine condition was not secondary to the left ankle disorder.  

At the outset, the Board notes that the Veteran and his wife are competent to report that the Veteran has experienced pain and other symptoms relative to his feet, legs, and back.  They are also credible in that regard.  However, the nature of his claimed disorders is complex.  As such, they are not as competent as a medical professional to determine the current diagnoses and to ascribe or not ascribe the diagnoses to be etiologically related to the left ankle disorder.

The Board remanded this case for the very purpose of obtaining a medical opinion regarding whether the Veteran's claimed feet, leg, and back disorders have an etiological nexus to the left ankle disorder.  With regard to the bilateral feet and back, the examiner concluded that there was no such relationship.  The opinions provided are competent and credible as the examiner provided them in a context sufficient to meet the directives of Nieves-Rodriguez.  The Board attaches the most significant probative value to the newly rendered VA opinions, as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The prior medical evidence is also generally consistent with the findings of the VA examination report.  There is no contradictory opinion.  As such, and because the VA opinions are the most probative evidence on this point, service connection is not warranted for claimed bilateral feet or for a back disorder, as secondary to the left ankle disorder.  

Further, the claimed bilateral leg disability was addressed by the VA examiner who concluded that there is no underlying bilateral leg pathology, but that he rather has referred pain due to his feet and back disabilities.  The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Mere pain, alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (dismissing challenge to the issue whether pain, alone, can be considered a disability).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau.

Here, there is no disputing the Veteran has continually complained of bilateral leg pain.  He is competent to report pain and credible in this regard.  However, the VA compensation examiner specifically determined there is no current bilateral leg disability, including underlying diagnosis and explained the source of the pain.  The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).

The Board finds that the VA examiner's opinion is more probative than the Veteran's personal assertions to the contrary because the examiner has medical expertise that the Veteran does not possess.  He is certainly competent to report experiencing chronic pain, but she is not competent to ascribe this pain to a particular diagnosis or, in turn, relate it to his left ankle, especially when, as here, there is countervailing medical comment.  Thus, the most probative evidence establishes there is no present disability.  Absent a current diagnosis, service connection is not warranted, to include on a secondary basis for the claimed bilateral leg disability.


Rating for the Left Ankle Disability

In a January 1979 rating decision, service connection was granted for residuals of a fracture to the left medial malleolus and a noncompensable rating was assigned from October 1978.

In August 2005, correspondence was received from the Veteran in which an increased rating was requested.  In conjunction with this request, the Veteran was afforded a VA examination in December 2005.  At that time, the Veteran complained of localized pain at approximately an inch and a half below the under surface of the medial malleolus on the medial side of the left tarsal.  The examiner felt that the pain was due more to the Veteran's pes planus than to his old fracture.  The Veteran reported that he could work four hours on his feel.  During cold weather, he reported that he tended to get pain.  He also said that he could walk a mile without having to rest.  Physical examination revealed minimal limitation of range of motion in the left ankle.  The Veteran was able to dorsiflex to 20 degrees, plantar flex to 50 degrees, inversion movement was to 5 degrees, and eversion movement was to one degree. There was no pain on motion.  There was no edema, weakness, or instability.  There was tenderness, as indicated by the Veteran.  There was no evidence of abnormal weightbearing X-rays were normal.  The impression was status post fracture of the medial malleolus with a twisting injury and turning of the ankle in varus position during active duty.  The Veteran was also diagnosed as having pes planus, Grade II, with pronation, as well as Achilles tendinopathy with mild tenderness and mild pain on the left side only.  The examiner indicated that the Veteran had minimal problems as resulted to the fracture of the medial malleolus.  The examiner felt that the Veteran's occupation was not really impacted nor were his activities of daily living.  

A subsequent private record also noted the Veteran's complaints of medial tenderness with no instability.  The range of motion was noted to be good, but the degrees were not provided.

VA records reflect that in August 2006, the Veteran reported having chronic ankle pain.

Private records dated in January 2007 included an x-ray of the left ankle which showed mild degenerative arthritis.  A May 2007 magnetic resonance imaging (MRI) resulted in the impression of degenerative subcortical cyst formation and marginal osteophyte at the anterior-superior aspect of the talus adjacent to the talonavicular joint; focal reactive marrow edema/inflammation of the calcaneous evidence involving the subcortical marrow at the anterior aspect of the posterior subtalar joint.  June 2007 VA outpatient records noted that the Veteran had pain rated as a six on a scale of one to ten with ten being worse.  

In July 2007, the Veteran was afforded another VA examination.  Currently, the Veteran complained of pain, swelling, stiffness, weakness, and giving way when ambulating.  The Veteran reported taking Darvocet for relief.  He also related that he used inserts in his shoes, but no brace.  His left ankle was noted to be the minor extremity.  Examination of the left ankle showed exquisite tenderness over the lateral malleolus.  He had no instability with a negative Drawer test.  He had no effusion.  Range of motion was zero to 10 degrees of dorsiflexion and zero to 30 degrees of plantar flexion.  There was no additional limitation following repetitive use other than increased pain.  There were no flare-ups.  There was also no incoordination, fatigue, weakness, or lack of endurance of the left ankle function.  The prior MRI was reviewed.  The diagnosis was healed left medial malleolus fracture.  The examiner noted that the Veteran was having some subtalar joint pain at this time that was less likely related to his ankle fracture and more likely related to the subtalar joint.

An August 2007 x-ray of the left ankle revealed normal findings.  An October 2007 private physician noted that eh Veteran had a permanent mobility r4elated condition which substantially impaired his ability to ambulate.  In November 2007, VA records reflected that the Veteran continued to have pain on the inner side of his left foot which occasionally would shoot up the posterior aspect of his ankle and sometimes dorsally to his toe.  Orthotic had not provided relief.  It was also noted that the Veteran had a pes planus valgus foot bilaterally.

A January 2008 report of T.F.M., D.P.M., reflected that the Veteran had suffered a calcaneal heel fracture.  An MRI revealed microimpaction injuries along with frank hairline fracture line were suggested in the midportion of the calcaneous.  A March 2008 VA record noted that the  Veteran had pain on the dorsolateral portion of the left ankle as well as the plantar aspect from his calcaneous forward.  Physical examination revealed weak plantar flexion and dorsiflexion of the left ankle, which was 4/5 compared to the right side which was 5/5.  His sensation was intact in the superficial peroneal, deep peroneal, and sural distribution.  He had 2+ pulses distally.  He did have some tenderness to palpation along the plantar fascia and along the Achilles tendon.  He had flat feet bilaterally with a planovalgus foot, more so on the left side.  The prior MRI was reviewed.  The impression was posterior tibial tendon insufficiency and plantar fasciitis.

In May 2008, the Veteran was afforded another VA examination.  The Veteran related that he limped on his left leg and had been having progressive pain since 2005.  The examiner noted that in January 2008, the Veteran was diagnosed as having a compression stress fracture of the medial part of the left calcaneous and was put in a walking boot with crutches  Currently, the Veteran wore a left ankle brace and had a left walking boot from below the knee to encase the foot.  He could only walk one half block at a time.  The  Veteran reported that the ankle pain was 10/10.  He took four Darvocets a day for attempted pain control.  The Veteran related that due to the pain with his left ankle, he began having pain in his right foot and right ankle.  Physical examination revealed that the left ankle had lateral deviation of the foot of 20 degrees.  The range of motion was dorsiflexion and plantar flexion each to 10 degrees, and eversion and inversion each to 10 degrees.  All the motions resulted in severe pain.  There was medial and lateral tenderness as well as tenderness of the Achilles tendon.  Range of motion of the left knee was reduced, with movement from 5 to 90 degrees.  There was slight crepitus with flexion and no laxity.  The diagnosis was chronic left ankle pain and degenerative joint disease secondary to the leaked fracture of the medial malleolus; abnormality on MRI interpreted as calcaneous fracture which was not supported on examination.  

The Veteran was also seen by a private examiner, Dr. T.L.B.,  in February 2008.  He reported having pain which radiated from the back of his heel on the medial side of the ankle and then up the leg.  Physical examination revealed moderate swelling of the left ankle as well as tenderness along the course of the posterior tibial tendon from behind the medial malleolus up to the attachment to the navicular.  The Veteran demonstrated weak plantar flexion and inversion.  He was unable to do this maneuver due to pain.  Passive inversion was also painful.  He was tender in the sinus tarsi region over the anterolateral ankle, also.  He was nontender over the Achilles tendon, but had some tenderness in the retro-Achilles bursa.  He was nontender over the plantar aspect of the foot.  He otherwise had normal motor strength in the leg with good pulses and intact sensations.  There was no instability of the foot or ankle.  There was diminished subtalar range of motion.  X-rays revealed moderate degenerative changes in the talonavicular joint.  MRI findings were also reviewed.  The impression was Stage II versus Stage III posterior tibial tendon dysfunction of the left lower extremity.  The examiner felt that the Veteran was not ready to return to work.  

In January 2009, the  Veteran reported that he still had left heel and ankle pain.  In January 2010, it was noted that the left ankle was still slightly swollen with decreased range of motion.  

At his Board hearing, the Veteran related that he had swelling, stiffness, pain, and weakness of the left ankle.  He said that he limped and the ankle was unstable.  He related that he used a walker and a cane.

The Board remanded this case to afford the Veteran a VA examination to assess the current level of severity of his left ankle disorder.  The examination was conducted in February 2012.  The Veteran's medical history was reviewed.  The Veteran complained of generalized pain to the left foot and ankle which was rated as between 7 and 9 on the pain scale.  The Veteran stated that he had increased pain in the morning.  He-also had feelings of giving way which caused him to stumble, but he could catch himself.  He did not fall.  He had occasional locking and stiffness with no heat, redness, or swelling.  He was taking Tramadol and Hydrocodone for pain relief and wore a lace up ankle brace.  He also used a rolling walker.  He was able to walk about 500 feet.  His standing was limited to one hour.  His activities of daily living were not limited, although he had assistance with dressing due to his overall health condition.  The examiner noted that the Veteran had flare-ups where his pain would increase and he had to stop and rest the ankle.  However, he did not require bedrest or incapacitation.  Range of motion testing revealed plantar dorsiflexion to 5 degrees and plantar flexion to 30 degrees.  However, there was pain on motion on both maneuvers which began at zero degrees.  He was able to perform repetitive use testing with 3 repetitions and his range of motion remained the same as previously demonstrated.  The examiner noted that the Veteran had less movement than normal, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  It was also noted that the Veteran had localized tenderness or pain on palpation as well as reduced strength of 4/5.  The Veteran had normal Anterior Drawer and Talor Tilt tests.  There was no ankylosis.  The examiner indicated that the  Veteran regularly used a brace and a walker for ambulation.  The examiner stated that the Veteran was not working at this time, but when he was working, his foot and ankle pain impacted the amount of walking he could perform.  Thereafter, the Veteran continued to endorse left foot pain and swelling.  

In a March 2011 rating decision, a temporary total rating was assigned for the left ankle disorder from January 14, 2008 based on convalescence, with a 10 percent rating being established from April 1, 2008, at the end of the convalescence period.  

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims ("the Court") found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran is certainly competent to report pain, numbness, swelling and edema, weakness, other symptoms, and that his activities are restricted.  See Barr; Jandreau; Layno.  

The rating schedule provides that normal motion of the ankle on dorsiflexion is zero to 20 degrees and normal motion on plantar flexion is zero to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.  

The Veteran has been assigned a 10 percent rating, with the exception of when he was assigned a temporary total rating, for his left ankle disability under Diagnostic Code 5299-5273.  This Diagnostic Code rates malunion of os calcis or astragalus, and provides a 10 percent rating for moderate deformity and a 20 percent rating for marked deformity.  A 20 percent rating is also available under Diagnostic Code 5271 for marked limitation of motion,  The only avenue for a higher rating under the rating criteria for the ankle is found in Diagnostic Code 5270, which applies to ankylosis.  A 30 percent rating is warranted if the evidence establishes ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  A 40 percent rating requires evidence that the ankle is ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.

A review of the clinical records as well as the lay evidence shows that downward progression of the functioning of the Veteran's left ankle, which now exhibits pain on any motion and requires regular assistive devices for walking.  In addition, the Veteran's need for narcotic pain relief has increased.  In affording the Veteran all benefit of the doubt and duly considering his competently reported left ankle symptoms since his filed claim, the Board finds that a 20 percent rating is warranted for the appeal period, based on marked left ankle impairment.  However, a rating in excess of 20 percent is not warranted since the Veteran does not have ankylosis of the left ankle joint.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 20 percent.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's left ankle disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Service connection for residuals of circumcision characterized as pain and numbness due to scar tissue, is granted.

Service connection for ED as secondary to residuals of circumcision is granted.  

Service connection for right knee arthritis is denied.

Service connection for a bilateral foot condition as secondary to service-connected left ankle disability is denied.  

Service connection for a bilateral leg condition as secondary to service-connected left ankle disability is denied.  

Service connection for a back condition as secondary to service-connected left ankle disability is denied.  

Entitlement to a 20 percent rating for residuals, fractured left medial malleolus, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities - provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

If a Veteran does not meet these threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU on an extra-schedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

While the regulations do not define "substantially gainful employment," VA adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See, too, Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

But having said that, the record must reflect that circumstances, apart from nonservice-connected conditions and advancing age, place the Veteran in a different position than other Veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As noted in the introductory portion of this decision, a derivative TDIU claim also has been raised by the record.  See Rice.  The Veteran claims that he is unable to work because of the severity of his service-connected left ankle disability, which, as noted above, is an issue in this appeal for which he is requesting a higher rating.  In Mayhue v. Shinseki, 24 Vet App 273 (2011), the Court cited Rice, indicating that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability or disabilities.  

In this case, the Veteran's newly service-connected circumcision and ED have not been rated.  Further, the Board finds that a VA examiner should provide an opinion regarding whether the Veteran's service-connected disabilities render him incapable of obtaining or retaining substantially gainful employment because of the severity of his disabilities.  In addition, if the Veteran is not rated such that the criteria of 38 C.F.R. § 4.16(a) are met, consideration of the provisions of 38 C.F.R. § 4.16(b), which provides for referral of cases for extraschedular consideration if a Veteran is unemployable by reason of service-connected disability, but does not meet the schedular requirements for consideration under 38 C.F.R. § 4.16(a), must be undertaken.  In particular, the RO/AMC should consider if the Veteran has satisfied the requirements for extraschedular referral under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Sent updated VCAA notification pertaining to a TDIU.

2.  Obtain a medical opinion from a VA examiner to provide an opinion regarding the severity of the service-connected disabilities (all of them in combination, including those most recently service connected) on the Veteran's ability to obtain and maintain substantially gainful employment versus just what would be considered marginal employment in comparison, given his level of education, prior work experience and training, but not any impact on account of his age or disabilities that are not service connected.  

The claims file should be reviewed prior to the opinion being rendered.  

If it is determined the Veteran is indeed incapable of obtaining or retaining substantially gainful employment because of the severity of his service-connected disabilities, then the examiner is additionally asked to indicate the approximate date of onset of this total occupational impairment.

It also is imperative the examiner discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  If the VA examiner opines that the Veteran is incapable of employment, but the Veteran is not rated such that the criteria of 38 C.F.R. § 4.16(a) are met, the RO/AMC should consider referral of the Veteran's TDIU claim under 38 C.F.R. § 4.16(b) to the appropriate department officials for extraschedular consideration.  If entitlement to a TDIU is not granted, the Veteran should be provided a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

4.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

5.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


